Citation Nr: 1717825	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.  The Veteran died in August 2012.  The appellant is his surviving spouse. 

The issues come before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Jurisdiction over this case was subsequently transferred to the VARO in Houston, Texas, and that office forwarded the appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2013 substantive appeal, the appellant requested a Travel Board hearing.  The request was subsequently changed to a videoconference hearing request, and the hearing was scheduled for April 18, 2017.  The morning of her hearing, the appellant contacted the RO to state that the weather conditions made driving unsafe.  The Board takes judicial notice of the fact that during the other videoconference hearings conducted with the Houston RO that day, frequent reference was made to severe thunderstorms.

The Veteran requested the hearing be rescheduled.  The Board finds the record demonstrates good cause for the appellant's failure to appear for her hearing.  Therefore, the claims are remanded to afford the appellant another opportunity to present testimony at a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing in accordance with her request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

